Exhibit 10.4

SUBLEASE

This Sublease (the “Sublease”) is made as of June 28, 2007 by and between
PANACOS PHARMACEUTICALS, INC., a Delaware corporation (“Landlord”), and WOLFE
LABORATORIES, INCORPORATED, a Massachusetts corporation (“Subtenant”).

WITNESSETH:

WHEREAS, by Lease dated August 4, 1999 between Coolidge Partners L.L.C.
(“Overlandlord”) as lessor thereunder, and Pentose Pharmaceuticals, Inc.,
Landlord’s predecessor-in-interest, as lessee thereunder (the “Original Lease”),
as amended by First Amendment dated November 5, 1999 (the “First Amendment”; the
Original Lease as amended by the First Amendment is referred to as the
“Overlease”), redacted copies of which are attached as Exhibit A hereto,
Overlandlord leased to Landlord the Land and the Building known as 134 Coolidge
Avenue, Watertown, MA (defined in the Overlease as the “Premises”) as more
particularly described in the Overlease; and

WHEREAS, Subtenant desires to sublease from Landlord and Landlord desires to
sublease to Subtenant, a portion of the Building consisting of the entire second
(2nd) floor as identified on Exhibit B attached hereto (hereinafter referred to
as the “Subleased Premises”), which Subleased Premises, notwithstanding anything
to the contrary contained in the Overlease, are agreed to consist of 21,461
rentable square feet of space.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. DEMISE OF SUBLEASED PREMISES. Landlord hereby demises and subleases to
Subtenant, and Subtenant hereby hires and takes from Landlord, the Subleased
Premises for the term and upon the conditions hereinafter set forth. Subtenant
shall have the right to use, in common with Landlord, the common areas and
facilities of the Building and Land, including, without limitation, a loading
dock and Subtenant’s Building Share (as hereinafter defined) of the parking
spaces available under the Overlease.

2. TERM.

(a) The term of this Sublease (the “Term”) shall commence on the date (the
“Commencement Date”) that is the later to occur of (i) the day on which
Overlandlord shall have consented to this Sublease in accordance with Section 15
hereof, or (ii) the day on which Landlord shall have delivered the entire
Subleased Premises to Subtenant.



--------------------------------------------------------------------------------

(b) The Term shall end on February 28, 2010 (the “Expiration Date”) or shall end
on such earlier date upon which such term may expire or be terminated pursuant
to the provisions hereof or pursuant to law.

3. SUBORDINATION TO AND INCORPORATION OF THE OVERLEASE.

(a) This Sublease is in all respects subject and subordinate to the terms and
conditions of the Overlease and to the matters to which the Overlease, including
any amendments thereto, is or shall be subordinate. Subtenant agrees that
Subtenant has reviewed and is familiar with the Overlease, and will not do or
suffer or permit anything to be done which would result in a default or breach
(whether or not subject to notice or grace periods) on the part of Landlord
under the Overlease or cause the Overlease to be terminated. If, however, the
Overlease is terminated prior to its scheduled expiration, for any reason
whatever, this Sublease shall likewise terminate, without further notice. Such
termination shall be without further obligation or liability on the part of
Landlord unless such termination (a) shall have arisen out of a default under
the Overlease by Landlord not arising out of a default by Subtenant hereunder,
or (b) shall have been effected by Landlord in violation of Section 21.F.
hereof. Such termination shall be without further obligation or liability on the
part of Subtenant unless such termination shall have arisen out of a default by
Subtenant hereunder.

(b) Except as otherwise expressly provided in this Sublease, the terms,
covenants, conditions, rights, obligations, remedies and agreements of the
Overlease are incorporated into this Sublease by reference and made a part
hereof as if fully set forth herein and shall constitute the terms of this
Sublease, mutatis mutandis, Landlord being substituted for “Landlord” thereunder
and Subtenant being substituted for “Tenant” thereunder, except to the extent
that such terms do not relate to the Subleased Premises or are inapplicable to,
or specifically inconsistent with, the terms of this Sublease, it being
understood and agreed that Landlord will not be acting as, or assuming any of
the responsibilities of, Overlandlord, and all references in the Overlease to
Landlord-provided services or Landlord insurance requirements, and any other
references which by their nature relate to the owner or operator of the
Building, rather than to a tenant of the Building subleasing space to a
subtenant, shall continue to be references to Overlandlord and not to Landlord.
Neither the incorporation of the Overlease into this Sublease nor any other
provision of this Sublease shall create privity of estate or contract between
Subtenant and Overlandlord. Should there be any conflict between the terms of
this Sublease as specifically set forth herein and the terms of the Overlease
which are incorporated herein by reference, the terms specifically set forth in
this Sublease shall control as between Landlord and Subtenant.

(c) The following provisions of the Overlease shall not be incorporated herein
by reference and are expressly excluded from the terms of this Sublease: all of
Exhibit 1 except for “Permitted Use”; Article 2; Article 3; Article 4; the last
sentence of Section 5.3; Sections 6(a), (c) and (d); Section 7(f);
Section 8.1(a); the last sentence of Section 8.2; Section 8.4(b); Article 9
except for the defined terms “Taxes” and “Operating Costs”; Section 12(b);
Section 12(d)

 

2



--------------------------------------------------------------------------------

(except for the first sentence); the second sentence of Section 15.1(c); the
second sentence of Section 16(a); the last sentence of Section 16(c);
Sections 16(d), (h) and (i); the first sentence of Section 17.7(b); Article 18;
Article 20; Section 21.4(b); the last sentence of Section 23(a); the first
paragraph of Article 27; Section 29.3; Section 29.5; Article 30; Exhibit 2;
Exhibit 2-1; Exhibit 3; Exhibit 5; Exhibit 7; Rider to Lease; and the First
Amendment. The reference in this Sublease to any particular section or article
of the Overlease shall not in any way be deemed or construed to derogate from
the general incorporation by reference of the entire Overlease (except as
aforesaid) into this Sublease.

4. RENT.

(a) Subtenant shall pay to Landlord annual fixed rent (the “Yearly Rent”) as
follows:

 

Period

  

Yearly

Rent

   Monthly
Installment    Per Rentable
Square Foot

From the Commencement Date through the Expiration Date:

   $ 493,603.00    $ 41,133.58    $ 23.00

payable in advance in equal monthly installments, pro-rated on a per diem basis
in the case of any partial months during the Term. Except as otherwise set forth
herein, each monthly installment shall be payable on or before the first day of
the calendar month for which such payment is made, without notice or demand and
without abatement, set-off or deduction except as expressly provided in this
Sublease. Notwithstanding the foregoing, provided Subtenant is not in default
hereunder, Landlord waives payment of Yearly Rent for the period commencing on
the Commencement Date and expiring on the later of (i) October 31, 2007, or
(ii) thirty (30) days after the Commencement Date. Subtenant shall, on the
Commencement Date, pay to Landlord the sum of $41,133.58, to be applied to the
first monthly installment of Yearly Rent due hereunder.

(b) In addition to the Yearly Rent and any other sums which Subtenant may be
obligated to pay pursuant to any other provision of this Sublease, Subtenant
agrees to pay to Landlord as additional rent hereunder (or directly to the
utility company, if applicable), commencing on the Commencement Date and
otherwise as and when such sums are due and payable as provided herein:
(i) 57.4% (“Subtenant’s Building Share”) of the Operating Costs and Taxes as set
forth in Article 9 of the Overlease, (ii) all Utility Charges (as hereinafter
defined) and (iii) all Subtenant Surcharges (as hereinafter defined).

(c) Commencing on the Commencement Date, Subtenant shall pay directly to the
applicable utility company the costs of electrical service consumed in the
second floor of the Building as measured by a separate meter therefor. Subtenant
shall contract for and pay directly to the applicable utility company, the costs
of telecommunications service to the Subleased

 

3



--------------------------------------------------------------------------------

Premises. Commencing on the Commencement Date, Subtenant shall pay to Landlord
50% (“Subtenant’s Utility Share”) of (i) the costs of electricity for the
rooftop units, (ii) the costs of natural gas for building heating and the
emergency generator and (iii) the costs of water and sewer for general building
uses and the sprinkler system. The costs payable by Subtenant pursuant to this
Section 4(c) are referred to as “Utility Charges”.

(d) As used herein, the term “Subtenant Surcharges” shall mean any and all
amounts other than Operating Costs, Taxes and Utility Charges which become due
and payable by Landlord to the Overlandlord under the Overlease whether as
“additional rent” or for any extra services or otherwise, which would not have
become due and payable but for the acts and/or failures to act of Subtenant
under this Sublease or which are otherwise attributable to the Subleased
Premises, including, but not limited to: (i) any increases in the Overlandlord’s
fire, rent or other insurance premiums resulting from any act or omission of
Subtenant, (ii) any additional rent under the Overlease payable by Landlord on
account of Subtenant’s use or maintenance of heating, ventilation or air
conditioning, and (iii) any additional rent under the Overlease payable by
Landlord on account of any other additional service as may be provided to the
Subleased Premises under the Overlease or with the consent of the Overlandlord.

(e) Subtenant’s payments of Operating Costs and Taxes shall be due on the dates
on which Landlord’s payments of the same are due to Overlandlord under the
provisions of the Overlease and shall be pro-rated for any partial month or
year. Subtenant shall pay the other additional rents set forth in subsections
(b), (c) and (d) of this Section 4 within fifteen (15) days after the
presentation of statements therefor by Landlord to Subtenant together with a
copy of the related bill and supporting documentation received by Landlord.
Notwithstanding the foregoing, (i) if the Overlease provides that a payment of
additional rent is payable by Landlord to the Overlandlord within a shorter
period of time, Subtenant shall pay the additional rent provided for in this
Section 4 relating to such payment of additional rent by Landlord no later than
the business day next preceding the date that Landlord shall be so required to
pay, but in no event sooner than ten (10) days after presentation of a statement
therefor by Landlord as aforesaid, and (ii) if the Overlease provides that a
payment of additional rent thereunder for which Subtenant is liable to Landlord
under this Section 4 is payable by Landlord to the Overlandlord on demand, then
Subtenant shall pay any additional rent provided for in this Section 4 relating
to such payment of additional rent under the Overlease upon the demand of
Landlord accompanied by a statement of the amount due as aforesaid. Subtenant
shall pay Overlandlord on the applicable due dates under the Overlease for any
additional services requested by Subtenant which are billed by Overlandlord
directly to Subtenant rather than Landlord, and Subtenant shall provide a copy
of such bill and payment to Landlord. Any failure or delay by Landlord in
billing any sum set forth in this Section 4 shall not constitute a waiver of
Subtenant’s obligation to pay the same in accordance with the terms of this
Sublease.

(f) Landlord shall promptly furnish to Subtenant a copy of each notice or
statement from the Overlandlord or utility company affecting the Subleased
Premises with respect to

 

4



--------------------------------------------------------------------------------

Subtenant’s obligations hereunder including, without limitation, the Operating
Budget prepared by Overlandlord. Landlord shall use reasonable efforts to
consult with Subtenant regarding any disputed items of the Operating Budget
before approving or disapproving such Operating Budget in accordance with the
terms of the Overlease. If Landlord disputes the correctness of any such notice
or statement and if such dispute is resolved in Landlord’s favor, or if Landlord
shall receive any refund of additional rent with or without a dispute, Landlord
shall promptly pay to Subtenant any refund (after deducting from the amount of
any such refund an equitable portion of all expenses, including court costs and
reasonable attorneys’ fees, incurred by Landlord in resolving any such dispute)
received by Landlord in respect (but only to the extent) of any related payments
of additional rent made by Subtenant less any amounts theretofore received by
Subtenant directly from the Overlandlord and relating to such refund; provided,
however, that, if Landlord is required under the terms of the Overlease to pay
such amounts pending the determination of any such dispute (by agreement or
otherwise), Subtenant shall pay the full amount of the Yearly Rent, Operating
Costs, Taxes, Utility Charges and Subtenant Surcharges in accordance with this
Sublease and the applicable Overlandlord’s or utility company’s statement or
notice, subject to Subtenant’s rights hereunder to receive Subtenant’s share of
any refund subsequently received by Landlord.

(g) To the extent then accrued but not satisfied, Subtenant’s obligation to pay
the Yearly Rent, Operating Costs, Taxes, Utility Charges, Subtenant Surcharges
and all other sums payable under this Section 4 or otherwise under this Sublease
shall survive the expiration or earlier termination of this Sublease, and any
obligation of Landlord’s to refund any overpayments of additional rent or other
amounts paid to it by Subtenant shall likewise survive the expiration or earlier
termination of this Sublease.

(h) The Yearly Rent, Operating Costs, Taxes, Utility Charges, Subtenant
Surcharges and any other amounts payable pursuant to this Sublease shall be paid
by Subtenant to Landlord at the address first set forth above, or at such other
place as Landlord may hereafter designate from time to time in writing, in
lawful money of the United States of America, by, at Landlord’s option, a good
unendorsed check, subject to collection, as and when the same become due and
payable, without demand therefor and without any deduction, set-off or abatement
(except for any abatement expressly provided for herein) whatsoever. Any other
amounts of additional rents and other charges herein reserved and payable shall
be paid by Subtenant in the manner and to the persons set forth in the statement
from Landlord describing the amounts due. All Operating Costs, Taxes, Utility
Charges, Subtenant Surcharges and all other costs, charges and expenses which
Subtenant assumes, agrees or is obligated to pay to Landlord pursuant to this
Sublease shall be “additional rent” and in the event of nonpayment thereof
Landlord shall have all the rights and remedies with respect thereto as are
herein provided for in case of nonpayment of the Yearly Rent reserved hereunder.

5. SECURITY DEPOSIT. Subtenant agrees that a security deposit in an amount equal
to $41,133.58 will be paid upon execution and delivery of this Sublease, and
that Landlord shall

 

5



--------------------------------------------------------------------------------

hold the same throughout the Term as security for the performance by Subtenant
of all obligations on the part of Subtenant hereunder. Landlord shall have the
right from time to time without prejudice to any other remedy Landlord may have
on account thereof, to apply such deposit, or any part thereof, to Landlord’s
damages arising from, or to cure, any default of Subtenant (after the giving of
notice and an opportunity to cure, if applicable). If Landlord shall so apply
any or all of such deposit, Subtenant shall immediately deposit with Landlord
the amount so applied to be held as security hereunder. At the expiration of the
Term of this Sublease and surrender of possession of the Subleased Premises by
Subtenant to Landlord, Landlord shall return the deposit, or so much thereof as
shall not have theretofore been applied in accordance with the terms of this
Section (or reasonably retained by Landlord as security for any then outstanding
debt or obligation under this Sublease with respect to which a notice or grace
period may not have passed). While Landlord holds such deposit, Landlord shall
have no obligation to pay interest on the same and shall have the right to
commingle the same with Landlord’s other funds. If Landlord assigns or transfers
Landlord’s interest under this Sublease, the deposit, or any part thereof not
previously applied, shall be turned over by Landlord to Landlord’s grantee, and,
if so turned over, Subtenant agrees to look solely to such grantee for proper
application of the deposit in accordance with the terms of this Section 5 and
the return thereof in accordance herewith.

6. USE OF SUBLEASED PREMISES. Subtenant shall use the Subleased Premises solely
for office and research and development purposes and for no other purposes, but
in no event contrary to the uses permitted by the Overlease.

7. CONDITION OF SUBLEASED PREMISES.

(a) Subtenant represents and warrants that it has made a thorough examination of
the Subleased Premises and it is familiar with the condition thereof. Subtenant
acknowledges that it enters into this Sublease without any representation or
warranties by Landlord or anyone acting or purporting to act on behalf of
Landlord, as to present or future condition of the Subleased Premises or the
appurtenances thereto or any improvements therein or of the Building, except as
otherwise expressly set forth herein. It is further agreed that, subject to
Landlord’s obligations hereunder, Subtenant does and will accept the Subleased
Premises in their “as is” condition on the date hereof (as affected by
reasonable wear and tear after the date hereof) and Landlord has no obligation
to perform any work therein, or contribute to the cost of any work, except as
otherwise expressly provided herein. Prior to the Commencement Date, Landlord
shall decommission the Subleased Premises in accordance with all applicable
federal, state and local laws and regulations at Landlord’s expense.

(b) As of the Commencement Date, Landlord hereby transfers and conveys to
Subtenant all of its right, title and interest in and to, and Subtenant shall
accept from Landlord, at no additional charge, in “as is” condition, free of
liens and security interests, but otherwise without representation or warranty,
all of Landlord’s furniture and equipment located in the

 

6



--------------------------------------------------------------------------------

Subleased Premises. At Subtenant’s request delivered not later than fifteen
(15) days after the Commencement Date, the parties shall develop an inventory of
the property to be transferred to Subtenant hereunder and Landlord shall deliver
a commercially reasonable bill of sale to Subtenant by which such property shall
be transferred to Subtenant in its then “as is” condition, free of liens and
security interests, but otherwise without representation or warranty by
Landlord.

(c) Notwithstanding anything to the contrary contained herein or in the
Overlease, Subtenant shall maintain and repair during the Term, at Subtenant’s
sole cost and expense, all systems and equipment including, without limitation,
the PH neutralization system and the pure water system, serving only the
laboratory areas of the Building. Landlord covenants and agrees that the PH
neutralization system and the pure water system serving only the laboratory
areas will be in good working order and condition on the Commencement Date.

8. ALTERATIONS. Subtenant shall not make any changes, alterations, additions or
improvements (collectively “Alterations”) to the Subleased Premises without
first obtaining the written consent of Landlord, which consent shall not be
unreasonably withheld or delayed, and, if required by the Overlease, the written
consent of Overlandlord. Landlord shall, at no cost or expense to Landlord, take
all reasonable measures to obtain Overlandlord’s consent to any Alterations that
require the consent of Overlandlord under the Overlease (including the Initial
Alterations as hereinafter defined). If Overlandlord does not require Subtenant
or Landlord to remove any such Alterations made by Subtenant upon the expiration
or earlier termination of the term of the Overlease, then Subtenant shall not be
obligated to remove such Alterations upon the expiration or earlier termination
of the Term hereof. Landlord acknowledges that Subtenant has no obligation to
remove any improvements or alterations existing in the Subleased Premises as of
the Commencement Date.

Subject to the terms and conditions of the Overlease and the terms of this
Sublease, Subtenant shall have the right to perform the initial work in and to
the Subleased Premises set forth in Exhibit D attached hereto (the “Initial
Work”). Such Initial Work shall be performed in a good and workmanlike manner
and at Subtenant’s sole cost and expense, and shall comply with all requirements
of the Overlease and this Sublease and all requirements all federal, state and
local laws, rules, regulations, and ordinances.

9. FAILURE OF LANDLORD TO PERFORM OBLIGATIONS. Except as otherwise specifically
provided herein, Subtenant is to have the benefit of the covenants and
undertakings of Overlandlord as landlord under the Overlease to the extent the
same as applicable to the Subleased Premises during the Term hereof. Subtenant
acknowledges and agrees that Landlord shall have no obligation to provide any
services or repairs to the Subleased Premises or to perform the terms,
covenants, conditions or obligations contained in the Overlease on the part of
Overlandlord to be performed. Subtenant agrees to look solely to Overlandlord
for the furnishing of such services and repairs and the performance of such
terms, covenants, conditions or obligations. In the event that Overlandlord
shall fail to furnish such services or to perform any of

 

7



--------------------------------------------------------------------------------

the terms, covenants, conditions or obligations contained in the Overlease on
its part to be performed, Landlord shall be under no obligation or liability
whatsoever to Subtenant for such failure. In any event, Subtenant shall not be
allowed any abatement or diminution of rent under this Sublease because of
Overlandlord’s failure to perform any of its obligations under the Overlease
except to the extent that a corresponding abatement or diminution is received by
Landlord. Landlord agrees, however, that in the event that Overlandlord shall
fail to provide the services or perform the obligations to be provided or
performed by it pursuant to the terms of the Overlease, Landlord shall, upon
written notice from Subtenant, make demand upon Overlandlord pursuant to the
terms of the Overlease and shall take all reasonable measures to enforce
Overlandlord’s obligations. The term “reasonable measures” shall not include
legal action against Overlandlord for its failure to perform nor the exercise of
Landlord’s rights under Sections 8.4(b) and/or 21.4(b) of the Overlease unless
Subtenant agrees (a) to pay all costs and expenses (including, without
limitation, attorneys’ fees, disbursements and court costs) in connection
therewith, (b) to indemnify, defend and hold Landlord harmless from and against
all losses, costs, expenses (including, without limitation, attorneys’ fees,
disbursements and court costs), damages, claims and counterclaims in connection
therewith and (c) to provide such additional security to Landlord as Landlord
may reasonably require.

10. ACCESS. Landlord, Overlandlord, and agents of Landlord and Overlandlord may,
at reasonable times and upon reasonable notice, enter to view the Subleased
Premises, and make repairs and alterations as Landlord and/or Overlandlord
should elect to do and may show the Subleased Premises to others, before the
expiration of the Term.

11. INSURANCE. Commencing on the Commencement Date and throughout the Term,
Subtenant shall carry all insurance as required in the Overlease, naming
Landlord and Overlandlord as additional insureds. Landlord shall request that
Overlandlord waive or reduce Subtenant’s obligation to carry at least
$10,000,000 of umbrella liability insurance, but Landlord shall not be obligated
to make any payment or concession in order to obtain any such waiver or
reduction.

12. ASSIGNMENT AND SUBLETTING. Except as permitted by Sections 16(b) and (c) of
the Overlease as incorporated herein, Subtenant shall not assign, mortgage,
encumber or otherwise transfer (by operation of law or otherwise) this Sublease,
nor sublet the Subleased Premises or any part thereof, or permit the Subleased
Premises or any part thereof to be used or occupied by anyone without first
obtaining the written consent of Landlord and Overlandlord in each instance,
which consent of Landlord shall not be unreasonably withheld with respect to not
more than one (1) sublease of not more than 5,000 rentable square feet of the
Subleased Premises, and which otherwise may be withheld by Landlord for any
reason whatsoever. With respect to any permitted subletting or assignment (other
than as described in Sections 16(b) and (c)), Subtenant shall pay to Landlord,
in the event of a sublease, fifty percent (50%) of the excess of any rents and
other consideration received by Subtenant over the rents payable hereunder on a
per square foot basis, or in the event of an assignment, all consideration
received by Subtenant.

 

8



--------------------------------------------------------------------------------

Notwithstanding the preceding paragraph, but subject to Overlandlord’s written
consent if required pursuant to the Overlease, Subtenant may permit Y-Point
BioAnalytical LLC and/or XTAL Biostructures, Inc. to occupy office space within
the Subleased Premises and to share the use of the Subleased Premises with
Subtenant for the uses permitted by this Sublease so long as such entity shall
be affiliated or have a bona fide business relationship with Subtenant (other
than as space occupant), the space occupied by such entity is not separately
demised and the aggregate amount of space occupied by such entity or entities
shall not exceed forty percent (40%) of the Subleased Premises, provided that no
such shared use shall vest in either such entity any rights or interest in the
Sublease or the Subleased Premises.

13. CASUALTY AND CONDEMNATION. Notwithstanding anything to the contrary
contained in this Sublease or in the Overlease, Subtenant shall not have the
right to terminate this Sublease as to all or any part of the Subleased
Premises, or be entitled to an abatement of Yearly Rent, additional rent or any
other item of rental, by reason of a casualty or condemnation affecting the
Subleased Premises unless Landlord is entitled to terminate the Overlease or is
entitled to a corresponding abatement with respect to its corresponding
obligation under the Overlease. If Landlord is entitled to terminate the
Overlease for all or any portion of the Subleased Premises by reason of casualty
or condemnation, Subtenant may terminate this Sublease as to any corresponding
part of the Subleased Premises by written notice to Landlord given at least five
(5) business days prior to the date(s) Landlord is required to give notice to
Overlandlord of such termination under the terms of the Overlease.

14. CONSENTS. In no event shall Landlord be liable for failure to give its
consent or approval in any situation where consent or approval has been withheld
or refused by Overlandlord, whether or not such withholding or refusal was
proper. Notwithstanding the foregoing, upon Subtenant’s request, Landlord shall
use reasonable measures (as defined in Section 9), at no cost or expense to
Landlord, to obtain Overlandlord’s consent or approval whenever required by the
Overlease (unless Landlord is entitled hereunder to withhold consent or approval
even if Overlandlord shall have granted its consent or approval).

15. CONSENT OF OVERLANDLORD. Subtenant and Landlord hereby acknowledge and agree
that this Sublease is subject to and conditioned upon Landlord obtaining the
written consent of Overlandlord to this Sublease and to the space sharing
arrangement set forth in Section 12 hereof (the “Consent”). Promptly following
the execution and delivery of this Sublease by Landlord and Subtenant, Landlord
shall submit this Sublease to Overlandlord. It is expressly understood and
agreed that notwithstanding anything to the contrary contained herein, the Term
shall not commence, nor shall Subtenant take possession of the Subleased
Premises or any part thereof, until the Consent has been obtained. Subtenant
hereby agrees that it shall cooperate in good faith with Landlord and shall
comply with any reasonable requests made of Subtenant by Landlord or
Overlandlord in the procurement of the Consent. Landlord shall make any payment
to Overlandlord provided for by the Overlease in order to obtain the Consent,
but shall not be required to make any other payments to obtain the Consent or
the consent of Overlandlord to any provision hereof.

 

9



--------------------------------------------------------------------------------

Subtenant shall make any payment to Overlandlord provided for by the Overlease
to obtain Overlandlord’s consent to the Initial Alterations (if such consent is
required by the Overlease). If the Consent shall not have been obtained within
sixty (60) days after the date of this Sublease, either party may terminate this
Sublease upon written notice, provided that the Consent shall not have been
obtained prior to the giving of such termination notice, and upon such
termination this Sublease shall be of no further force and effect and Landlord
shall return to Subtenant promptly all sums theretofore paid by Subtenant
hereunder.

16. DEFAULTS. Subtenant covenants and agrees that in the event that it shall
default in the performance of any of the terms, covenants and conditions of this
Sublease or of the Overlease (after the giving of notice and an opportunity to
cure as may be specified in Section 21.7 or elsewhere in the Overlease, but
subject to the last sentence hereof) Landlord shall be entitled to exercise any
and all of the rights and remedies to which it is entitled by law, including,
without limitation, the remedy of summary proceeding, and also any and all of
the rights and remedies specifically provided for in the Overlease, which are
incorporated herein and made a part hereof, with the same force and effect as if
herein specifically set forth in full, and that wherever in the Overlease rights
and remedies are given to Overlandlord therein named, the same shall be deemed
to refer to Landlord herein. If Overlandlord shall give any notice of failure or
default under the Overlease arising out of any failure by Subtenant to perform
any of its obligations hereunder, then Landlord shall furnish Subtenant with a
copy thereof within three (3) business days after receipt thereof by Landlord.
If the Overlease shall provide any grace or cure period for such failure or
default, then the grace or cure period hereunder shall expire two (2) days prior
to the date on which the grace or cure period under the Overlease shall expire.

17. NOTICE. Whenever, by the terms of this Sublease, any notice, demand,
request, approval, consent or other communication (each of which shall be
referred to as a “notice”) shall or may be given either to Landlord or to
Subtenant, such notice shall be in writing and shall be sent by hand delivery,
reputable overnight courier, or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows (or to such other address or
addresses as may from time to time hereafter be designated by Landlord or
Subtenant, as the case may be, by like notice):

 

  (a) If intended for Landlord, to:

Panacos Pharmaceuticals, Inc.

134 Coolidge Avenue

Watertown, MA 02472

Attention: Peyton Marshall

and to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: William Whelan, Esq.

 

10



--------------------------------------------------------------------------------

  (b) If intended for Subtenant, to:

Wolfe Laboratories Incorporated

313 Pleasant Street                                                 (Prior to
the Commencement Date)

Watertown, MA 02472

Attention: David Myers

Wolfe Laboratories Incorporated

134 Coolidge Avenue                                             (After
Commencement Date)

Watertown, MA 02472

Attention: David Myers

and to:

Sullivan & Worcester LLP

One Post Office Square

Boston, MA 02109

Attention: Paul C. Oakley, Esq.

All such notices shall be deemed to have been served on the date of actual
receipt (in the case of hand delivery), or one (1) business day after such
notice shall have been deposited with a reputable overnight courier, or three
(3) business days after such notice shall have been deposited in the United
States mails within the continental United States (in the case of mailing by
registered or certified mail as aforesaid).

18. SURRENDER OF SUBLEASED PREMISES. Subtenant shall at the expiration or other
termination of this Sublease remove all Subtenant’s property from the Subleased
Premises (including, without hereby limiting the generality of the foregoing,
all signs and lettering affixed by Subtenant, either inside or outside the
Subleased Premises) and deliver to Landlord all keys and locks security passes
to the Subleased Premises, and deliver the Subleased Premises to Landlord in the
condition required by the Overlease upon the expiration or termination of the
term thereof (except that Subtenant shall have no obligation to remove any
improvements or alterations existing in the Subleased Premises as of the
Commencement Date), and decommissioned in accordance with all applicable
federal, state and local laws and regulations. In the event of Subtenant’s
failure to remove any of Subtenant’s property from the Subleased Premises,
Landlord and Overlandlord are hereby authorized, without liability to Subtenant
for loss or damage thereto, and at the sole risk of Subtenant, to remove and
store any of the property at Subtenant’s expense, or to retain same under
Landlord’s or Overlandlord’s control or to sell at

 

11



--------------------------------------------------------------------------------

public or private sale, without notice any or all of the property not so removed
and to apply the net proceeds of such sale to the payment of any sum due
hereunder, or to destroy such property. Without limiting the provisions of
Section 22(c) of the Overlease as incorporated herein, Subtenant shall indemnify
and hold Landlord harmless from and against all damages, costs and expenses
suffered or incurred by Landlord on account of Subtenant’s holding over in the
Subleased Premises.

19. BROKER. Subtenant represents and warrants to Landlord that Subtenant has not
dealt, either directly or indirectly, with any broker in connection with this
Sublease other than Grubb & Ellis and Richard, Barry, Joyce & Partners
(collectively, the “Broker”) and Landlord shall be solely responsible for all
fees of the Broker. Subtenant shall indemnify Landlord from and against any and
all loss, costs and expenses, including reasonable attorney’s fees, incurred by
Landlord, resulting from a breach of such representation and warranty. Landlord
represents and warrants to Subtenant that Landlord has not dealt, either
directly or indirectly, with any broker in connection with this Sublease other
than the Broker, and Landlord shall indemnify Subtenant from and against any and
all loss, costs and expenses, including reasonable attorney’s fees, incurred by
Subtenant resulting from a breach of such representation and warranty or
Landlord’s agreement to pay the fees of the Broker.

20. OPTION TO EXPAND.

(a) Provided that at the time of such exercise, (i) Subtenant is not in default
hereunder and (ii) this Sublease is then in full force and effect, Subtenant
shall have the right and option (the “Option”) to expand into a portion of the
first (1st) floor of the Building identified on Exhibit C attached hereto (the
“Expansion Space”) as of a date (the “Expansion Date”) upon which Landlord
substantially completes the work necessary to separately demise the Expansion
Space (the “Expansion Work”). Landlord shall use reasonable efforts, subject to
force majeure and matters beyond Landlord’s reasonable control, to substantially
complete the Expansion Work within sixty (60) days after receipt of written
notice from Subtenant exercising the Option. Landlord shall consult reasonably
with Subtenant with respect to the cost and performance of the Expansion Work,
and Subtenant shall reimburse Landlord, as additional rent, for the
out-of-pocket cost of the Expansion Work within fifteen (15) days of written
demand therefor. Landlord and Subtenant agree that the Expansion Space consists
of 3,859 rentable square feet of space. If Subtenant exercises the Option, then
upon the Expansion Date (A) the Expansion Space shall be automatically
incorporated into the Subleased Premises upon all of the terms and conditions of
this Sublease, (B) the Yearly Rent shall be increased by the product of the
rentable square footage of the Expansion Space multiplied by the per square foot
Yearly Rent, (C) Subtenant’s Building Share and Subtenant’s Utility Share shall
be modified to be 67.7% and (D) Subtenant shall thereafter pay to Landlord, as
part of the Utility Charges, 24.2% of the cost of electricity for the first
floor of the Building. Subject to completion of the Expansion Work, Subtenant
shall accept the Expansion Space in “as is” condition, without representation or
warranty, and Landlord shall have no obligation to perform any work therein, or
to contribute to the cost of any work.

 

12



--------------------------------------------------------------------------------

21. ADDITIONAL COVENANTS OF LANDLORD.

Landlord represents and covenants to Subtenant as follows:

A. Landlord has the right and lawful authority to enter into this Sublease
(subject to Section 15) and perform Landlord’s obligations hereunder.

B. Exhibit A is a true, accurate and complete copy of the Overlease (excluding
redacted terms and conditions not relevant to Subtenant) between Landlord and
Overlandlord with respect to the Land and Building known as 134 Coolidge Avenue,
Watertown, MA and the Overlease is the complete lease agreement between Landlord
and Overlandlord with respect to the Subleased Premises.

C. As of the date of this Sublease, the Overlease is in full force and effect,
and to the best of Landlord’s actual knowledge (i) Landlord has not received any
notice of default under the Overlease, except for any defaults which Landlord
has cured and Overland is no longer claiming to exist, and (ii) Landlord knows
of no facts that exist which, with the passage of time and the giving of notice
by Overlandlord (if required by the Overlease) would become a default by
Landlord under the Overlease.

D. Provided that Subtenant is not in default (after the giving of notice and an
opportunity to cure as may be required by this Sublease) under this Sublease,
Landlord shall not amend or modify the Overlease if such amendment or
modification would diminish the rights or increase the obligations of Subtenant
under this Sublease, or would adversely affect Subtenant’s ability to use the
Sublease Premises for the purposes specified in Section 6 hereof.

E. Provided Subtenant is not otherwise in default (after the giving of notice
and an opportunity to cure as may be required by this Sublease) under this
Sublease, Landlord agrees to pay when due all rents and other payments which
become payable to Overlandlord under the Overlease and not to cause or permit
any default under the Overlease; provided that the foregoing shall not prevent
the reasonable exercise by Landlord of its rights under the Overlease including,
without limitation, Sections 8.4(b) and 21.4(b) of the Overlease.

F. Except as may be permitted under the Overlease or otherwise on account of
casualty or condemnation of the Premises or a default of Overlandlord, Landlord
shall not exercise any right to terminate the Overlease or enter into any
voluntary termination of the Overlease.

G. Landlord shall deliver to Subtenant promptly a copy of any notice given by
Overlandlord to Landlord pertaining to this Sublease or the Subleased Premises.

 

13



--------------------------------------------------------------------------------

H. If, under the Overlease, any right or remedy of Landlord or any duty or
obligation of Overlandlord which affects this Sublease or the Subleased Premises
is subject to or conditioned upon Landlord’s making any demand upon Overlandlord
or giving any notice or request to Overlandlord, then if Subtenant shall so
request, Landlord, at Subtenant’s expense, shall make such demand or give such
notice or request (except with respect to any consent or approval which Landlord
has withheld pursuant to this Sublease).

I. Landlord covenants that Subtenant may peaceably and quietly enjoy the
Subleased Premises without disturbance by Landlord or any person claiming, by,
through or under Landlord, subject to the terms and conditions of this Sublease
and the Overlease.

J. Subject to the provision of Section 17.4 of the Overlease, Subtenant shall be
permitted to install exterior signage on the Building reasonably comparable in
terms of size and prominence to the existing signage of Landlord (and if the
Subtenant is precluded by Overlandlord or by law from installing such amount of
signage, then Subtenant and Landlord each shall have exterior signage in
proportion to their respective shares of the rentable area of the Building.

K. To Landlord’s actual knowledge, as of the date of this Sublease, the common
areas of the Building, the Land and the Subleased Premises are in material
compliance with applicable laws, codes, and regulations (including those
pertaining to handicapped accessibility and the environment). Landlord shall be
responsible to correct, at its sole cost and expense, any violation of legal
requirements existing in the Subleased Premises as of the date of this Sublease
caused by Landlord upon receiving written notice thereof from a governmental
authority having jurisdiction, subject to Landlord’s reasonable right to contest
any such violation.

22. COUNTERPARTS, ETC. This Sublease may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Subtenant shall promptly provide Landlord with a
copy of all notices received by Subtenant from Overlandlord and/or any party
claiming under or through Subtenant with respect to this Sublease or the
Subleased Premises. Subtenant represents and covenants to Landlord that
Subtenant has the right and lawful authority to enter into this Sublease
(subject to Section 15) and perform Subtenant’s obligations hereunder.

Signatures on next page.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Subtenant herein have duly executed this
instrument on the day and year first above written.

 

LANDLORD:   PANACOS PHARMACEUTICALS, INC.   By:  

/s/ Peyton J. Marshall

  Name:   Peyton J. Marshall   Title:   Executive Vice President and CFO
SUBTENANT:   WOLFE LABORATORIES, INCORPORATED   By:  

/s/ David Myers

  Name:   David Myers   Title:   Chief Operating Officer

 

15



--------------------------------------------------------------------------------

EXHIBIT A

OVERLEASE

(see attached)



--------------------------------------------------------------------------------

EXHIBIT B

SUBLEASED PREMISES

(see attached floor plan)



--------------------------------------------------------------------------------

LOGO [g30076image001.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

EXPANSION SPACE

(see attached floor plan)



--------------------------------------------------------------------------------

LOGO [g30076image002.jpg]



--------------------------------------------------------------------------------

EXHIBIT D

INITIAL WORK

(see attached)



--------------------------------------------------------------------------------

LOGO [g30076image003.jpg]